Citation Nr: 0725317	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1974 to December 
1977.  The veteran died in mid-2004.  According to the 
Certificate of Death dated in May 2004, the appellant in this 
matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the above claim.

In March 2007, the appellant testified at personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

In her Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in June 2005, the appellant asserted that the veteran's death 
was due to VA hospital treatment.  The RO accepted this as a 
claim for Dependency and Indemnity Compensation benefits 
under 38 U.S.C. § 1151.  By rating action dated in October 
2005, this claim was denied by the RO.  The RO provided the 
appellant notice of the decision by letter dated November 28, 
2005.  The appellant did not file a timely notice of 
disagreement as to this issue, thus, it is not currently 
before the Board.




FINDINGS OF FACT

1.  The veteran died in 2004.  At the time of his death, he 
was in receipt of service connection for a left above knee 
amputation, osteomyelitis of the left lower extremity, and 
post-operative degenerative joint disease of the left knee.

2.  The immediate cause of the veteran's death was malignant 
hepatoma.

3.  Underlying causes of the veteran's death included 
respiratory failure, gunshot wound amputation, and diabetes.  

4.  Malignant hepatoma did not have its onset during active 
service or result from disease or injury in service, or from 
a service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant was notified of the information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO sent the appellant notice by 
letter dated in June 2004 in which she was informed of what 
was required to substantiate her claim and of her and VA's 
respective duties, i.e., that VA would attempt to obtain any 
additional records that she identified as being helpful to 
her claim.  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.

Since the appellant's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice as to the issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby). There is no 
indication that the outcome of the case has been affected, 
and the appellant has been provided a meaningful opportunity 
to participate effectively in the processing of her claim.  
The content of the subsequent notice provided to the 
appellant fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this regard a VA medical expert opinion was provided in April 
2005.  The appellant was provided with a copy of the opinion, 
and afforded an opportunity to provide any further evidence 
and argument towards substantiation of her claim. 

Accordingly, the requirements of the VCAA have been met by 
the RO. Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.

Service connection for cause of the veteran's death

The appellant principally argues that the veteran's service-
connected left above knee amputation caused a great deal of 
stress to his system, thus contributing to the veteran's 
death.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and must regretfully deny the appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran died in 2004.  The appellant in this matter is 
his surviving spouse.  At the time of his death, he was in 
receipt of service connection for a left above knee 
amputation, osteomyelitis of the left lower extremity, and 
post-operative degenerative joint disease of the left knee.  

The veteran's May 2004 Certificate of Death shows that the 
immediate cause of the veteran's death was malignant 
hepatoma.  Underlying causes of the veteran's death included 
respiratory failure, gunshot wound amputation, and diabetes.  

A medical expert opinion by a VA oncologist dated in April 
2005 shows that the physician reviewed the entire claims file 
in conjunction with formulating his opinion.  The evidence of 
record had shown that a left above the knee amputation had 
been performed for unresolved osteomyelitis of the left 
fibula.  This resolved the osteomyelitis as of 1994.  X-rays 
in June 1995 had shown no complications from the left above 
the knee leg amputation.  There was no other evidence found 
of complication of the amputation.  Normal arterial blood 
pressure to the left stump was noted with flow studies in 
November 2001.

Medical history done in January 2003 showed a diagnosis of 
hypertension, poorly controlled insulin dependent diabetes, 
reported Hepatitis B with cirrhosis, and L2-L3 discitis 
secondary to non-compliance with medication.  The associated 
hepatitis serology report showed no evidence of hepatitis B, 
however, hepatitis C antibody was positive.  

The VA oncologist concluded that the primary cause of 
malignant hepatoma was chronic hepatitis C or B with 
cirrhosis.  There was no known medical evidence that a limb 
amputation could cause, contribute to, or affect treatment of 
liver cancer.   Therefore the veteran's service-connected 
amputation of his left leg did not cause or contribute to his 
death.

In August 2005, the appellant testified at a personal hearing 
over which a hearing officer of the RO presided.  She 
generally testified as to the belief that the veteran's death 
was the result of care received at a VA medical center.  She 
indicated that she worked in nursing so she was pretty 
familiar with some of the medical terms.

Lay statements from acquaintances of the veteran and the 
appellant received by the Board in March 2007 generally 
describe that the veteran's behavior following amputation of 
his left leg became angry and abusive towards the appellant.

During her March 2007 Travel Board hearing, the appellant 
asserted that the veteran's left leg amputation contributed 
to his ultimate death.  She described that it would become 
infected, and that his leg amputation had caused him mental 
strain which ultimately resulted in the hepatoma.  She also 
suggested that because VA was giving the veteran care for his 
service-connected disabilities, they had to be somehow 
responsible for his death.

The evidence does not show that service connection is 
warranted on the theory that the veteran's malignant hepatoma 
had developed during his period of active service. His 
service medical records show no treatment for such a 
condition.  The earliest medical evidence of record of such a 
condition is almost 30 years following his  discharge from 
service, and there is no evidence relating this condition to 
any in- service disease or injury.

As there is no medical evidence of in-service occurrence or 
aggravation of malignant hepatoma, and as there has been no 
medical evidence of a nexus between an in-service injury or 
disease and the veteran's cause of death, entitlement to 
service connection for the cause of the veteran's death on a 
direct basis must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

As to establishing entitlement to service connection for the 
cause of the veteran's death on a secondary basis, there is 
no competent evidence of record linking the service-connected 
left above knee amputation, osteomyelitis of the left lower 
extremity, and post-operative degenerative joint disease of 
the left knee to either the malignant hepatoma or to the 
veteran's death.  As noted above, the death certificate lists 
malignant hepatoma as the cause of his death.

The Board recognizes that the veteran's Certificate of Death 
included as underlying causes of death respiratory failure, 
gunshot wound amputation, and diabetes.  However, this was 
reviewed by the VA oncologist in April 2005, and it was 
established that the primary cause of malignant hepatoma was 
chronic hepatitis C or B with cirrhosis; there was no known 
medical evidence that a limb amputation could cause, 
contribute to, or affect treatment of liver cancer; and the 
veteran's service-connected amputation of his left leg did 
not cause or contribute to his death.
This opinion is definitive and based upon a complete review 
of the veteran's claims file.  It is, therefore, found to 
carry probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As such, there is no competent medical 
evidence of record which establishes that a service-connected 
disability was the principal or contributory cause of the 
veteran's death.  38 C.F.R. § 3.312 (2006); see also Harvey, 
6 Vet. App. at 393.

The Board has also considered the testimony of the appellant 
and her lay witnesses which assert that a relationship 
between the veteran's malignant hepatoma and his service-
connected disabilities must have existed.  However, as lay 
persons, these opinions are not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has also considered the appellant's August 2005 
testimony where she had asserted that she worked in nursing.  
It has not, however, been shown that she is, in fact, a nurse 
in which case her statements would have some probative value.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); see also Williams v. 
Brown, 4 Vet. App. 270, 273 (1993) (nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine, or 
participated in treatment).  The latter holding is consistent 
with the decision in LeShore v. Brown, 8 Vet. App. 406 
(1995), in which it was held that a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, or based upon undocumented historical 
reports.  Thus, an opinion may be reduced in probative value, 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge.  
As there is no adequate foundation in the current record to 
establish that the appellant has special knowledge in 
oncology to provide a competent opinion as to whether the 
veteran's malignant hepatoma was etiologically related to 
service, and considering there is an opinion of record from a 
VA oncologist, the appellant's opinion is entitled to little 
probative weight in this case.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


